NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30111

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00012-BMM-1

 v.

JEROME DALE FOLLET, Sr.,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Jerome Dale Follet, Sr., appeals from the district court’s judgment and

challenges the 12-month-and-1-day sentence imposed upon his second revocation

of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Follet challenges the district court’s finding that he assaulted his cousin with

a knife and, therefore, committed a Grade A violation of supervised release. The

district court did not clearly err by crediting the testimony of the victim and a

witness over Follet’s contradictory testimony. See United States v. Zakharov, 468

F.3d 1171, 1178 (9th Cir. 2006) (a district court’s credibility determination is

almost never clear error). The testimony provided by the victim and the witness

was sufficient to show that Follet committed the violation.1

      Follet also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The within-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances,

including Follet’s multiple violations. See Gall, 552 U.S. at 51.

      AFFIRMED.




1
  Ordinarily, a supervised release violation must be shown by a preponderance of
the evidence. See United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010). In
this case, however, Follet asserted that the clear and convincing evidentiary
standard applied because a finding of a Grade A violation would substantially
increase the Guidelines range. The government disagreed, but asked the court to
apply the clear and convincing standard nonetheless. The court then found the
violation by clear and convincing evidence. We agree that, even if the clear and
convincing standard applies, it was met here.

                                           2                                    19-30111